Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 13, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  143178-9(117)                                                                                            Mary Beth Kelly
                                                                                                           Brian K. Zahra,
                                                                                                                      Justices


  RESIDENTIAL FUNDING CO., L.L.C., f/k/a
  RESIDENTIAL FUNDING CORPORATION,
            Plaintiff-Appellant,
                                                                    SC: 143178
  v                                                                 COA: 290248
                                                                    Kent CC: 08-011138-AV
  GERALD SAURMAN,
             Defendant-Appellee.
  ______________________________________

  BANK OF NEW YORK TRUST COMPANY,
           Plaintiff-Appellant,
                                                                    SC: 143179
  v                                                                 COA: 291443
                                                                    Jackson CC: 08-003406-AV
  COREY MESSNER,
             Defendant-Appellee.
  ______________________________________


         On order of the Chief Justice, the motion by defendant-appellee Saurman to
  adjourn the oral argument of this case is considered together with the response thereto
  and the motion is denied.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 13, 2011                    _________________________________________
                                                                               Clerk